Exhibit 10.1

 

[g129851kci001.jpg]

 

KPMG LLP

 

 

Suite 3100
717 North Harwood Street
Dallas, TX 75201-6585

 

May 1, 2008

 

Securities and Exchange Commission

Washington, D.C. 20549

 

Ladies and Gentlemen:

 

We are currently principal accountants for Zale Corporation and, under the date
of October 1, 2007, we reported on the consolidated financial statements of Zale
Corporation as of and for the years ended July 31, 2007 and 2006 and the
effectiveness of internal control over financial reporting as of July 31, 2007.
On May 1, 2008, we were notified that Zale Corporation engaged Ernst & Young LLP
as its principal accountant for the year ending July 31, 2008 and that the
auditor-client relationship with KPMG LLP will cease upon completion of the
review of Zale Corporation’s interim financial information as of and for the
three-month and nine-month periods ended April 30, 2008. We have read Zale
Corporation’s statements included under Item 4.01 of its Form 8-K dated
May 1, 2008, and we agree with such statements, except that we are not in a
position to agree or disagree with Zale Corporation’s statement that the change
was approved by the audit committee of the board of directors and we are not in
a position to agree or disagree with Zale Corporation’s statement that Ernst &
Young LLP were not engaged regarding the application of accounting principles to
a specified transaction or the type of audit opinion that might be rendered on
Zale Corporation’s consolidated financial statements.

 

Very truly yours,

 

KPMG LLP

 

KPMG LLP, a U.S. limited liability partnership, is the U.S.
member firm of KPMG International, a Swiss cooperative.

 

--------------------------------------------------------------------------------